DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I, claims 1-16 in the reply filed on 12/22/2021 is acknowledged.  The traversal is on the ground(s) that the process of using of claim 17 includes all of the limitations of the product of claim 1, therefore imposing no search burden.  This is not found persuasive because while the process (invention II) does recite some shared structure with the product (invention I) claim 1, the invention 1 is useful in other processes. Further, the different statutory category and classification of invention II indicate that additional and burdensome searching would be required. 
The requirement is still deemed proper and is therefore made FINAL. Claims 17-20 are withdrawn as directed to a nonelected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and thus dependent claims 2-16, and claim 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “a plurality of anode electrodes and a plurality of cathode electrodes, of each of the plurality of battery cells, arranged around a perimeter of the battery.” It is unclear from this limitation what is required for the electrodes to be arranged around a perimeter of the battery. For instance, does an electrode tab or lead have to be positioned around the perimeter of the battery, or would it be sufficient for the electrode plate to have an edge along the perimeter of the battery? Further, it is unclear if a tab or lead must be positioned along every edge or curve of the perimeter of the battery, or if just one section of the perimeter is sufficient. Dependent claims 2-16 do not rectify the indefiniteness. For compact prosecution purposes, the limitation will be examined as if it requires that an electrode tab is positioned at each perimeter of the battery, as supported by Fig. 2 of the instant specification. 
Claim 16 recites the limitation that “the battery forms a structural component of a vehicle”. It is unclear what is required for the battery to be a structural component of a vehicle as opposed to a non-structural component. For example, is it necessary for the battery to be connected to or part of a particular vehicle component, or is it sufficient for the battery to be within the vehicle? For compact prosecution purposes, the limitation will be examined as if it requires the battery be positioned within the vehicle. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160072121 A9 (Dhar) in view of US 20110206956 A1 (Woods).
Regarding claim 1, Dhar discloses a battery (Fig. 1, P94, electrochemical cell 10), the battery comprising:
a plurality of battery cells (electrode assemblies 12); and 
a plurality of anode electrodes and a plurality of cathode electrodes (Fig. 1, P96, electrode plates 24). 
Dhar discloses that the electrodes are connected with cross ties, and does not disclose that the plurality of anode electrodes and cathode electrodes of the plurality of the battery cells, have tabs arranged around a perimeter of the battery.
In the same field of endeavor, Woods discloses an analogous art of a round cell lead acid battery (P1) with stacked electrode grid plates (Fig. 1). Woods teaches the grid plates have tabs positioned on the perimeter of the battery cell, wherein the tabs are connected by bus bars (Figs. 1-2, tabs 210 on grid plate 110).  Woods further teaches that this configuration reduces battery manufacturing and assembly costs by facilitating the use of common parts (P20). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Dhar by substituting the cross ties with electrode tabs on the perimeter of the battery cell with 
Regarding claim 2, modified Dhar teaches that the plurality of the anode electrodes and the plurality of the cathode electrodes, of each of the plurality of the battery cells, are arranged such that they are alternating around the perimeter of the battery (Woods, Fig. 1, P26, adjacent grid plates rotated by 60 degrees so the tabs alternate)
Regarding claim 3, Dhar discloses that there are an equal number of the plurality of the anode electrodes and the plurality of the cathode electrodes, for each of the plurality of the battery cells (P104, each plate has a positive and negative portion, thus the number of anodes and cathodes is equal).
Regarding claim 4, Dhar discloses that each of the plurality of the battery cells comprises a plurality of layers (Fig. 2B).
Regarding claim 5, Dhar discloses that the plurality of the layers, of each of the plurality of the battery cells, comprise an isolator layer (Fig. 3B, P96, insulator 14), an anode layer (P104, negative portion 20), a separator layer (P103, separator 18), and a cathode layer (P104, positive portion 16).
Regarding claim 6, Dhar discloses the isolator layer comprises an electrical insulator material (insulator 14).
Regarding claim 7, Dhar discloses the separator layer comprises an electrolyte material (P110, electrolyte impregnated in the separator).
Regarding claim 8, Dhar discloses the anode layer and the cathode layer both comprise an electrical conductor material (P109).
Regarding claim 9, Dhar discloses the battery is one of a pouch battery or a prismatic battery (Fig. 25, P161).
Regarding claim 10, Dhar discloses each of the plurality of the anode electrodes of the battery is in electrical connection with cathode electrodes of a second battery, and each of the plurality of the cathode electrodes of the battery is in electrical connection with anode electrodes of the second battery. Dhar discloses in P50 that electrode assemblies (“battery cells”) can be connected in series to increase voltage.
Regarding claim 11, Dhar discloses the battery is hermetically sealed (P157, o-ring provides a sealing mechanism).
Regarding claim 12, Dhar discloses embodiments wherein each of the plurality of the battery cells is hermetically sealed such that each of the plurality of the battery cells are electrically isolated from one another (Figs. 19B-19C, P143, o-ring seals the gap between subsequent electrode layers).
Regarding claim 13, modified Dhar teaches that the battery further comprises a plurality of anode electrode collector tabs (Woods, Fig. 1, P17, bus bars 115 connected to the set 125 of negative grid plates), wherein the plurality of the anode electrode collector tabs collect the plurality of the anode electrodes from the plurality of the battery cells (bus bars connected to negative post 132).
Regarding claim 14, modified Dhar teaches that the battery further comprises a plurality of cathode electrode collector tabs (Woods, Fig. 1, P17, bus bars 117 connected to the set 130 of positive grid plates), wherein the plurality of the cathode electrode collector tabs collect the plurality of the cathode electrodes from the plurality of the battery cells (bus bars connected to positive post 127).
Regarding claim 15, Dhar discloses that the battery is housed within a portion of a vehicle (P126).
Regarding claim 16, Dhar discloses that the battery forms a structural component of a vehicle (P126).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.K.E./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729